         Case 1:20-cv-01205-CG Document 22 Filed 06/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TYRONE HAYES PITTS,

                     Plaintiff,

v.                                                             No. CV 20-1205 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

                     ORDER EXTENDING BRIEFING DEADLINES

       THIS MATTER is before the Court upon Plaintiff Tyrone Hayes Pitts’ Unopposed

Motion for Extension of Time to File Briefs (the “Motion”), (Doc. 21), filed June 14, 2021.

The Court, having reviewed the Motion and noting it is unopposed, finds the Motion

shall be GRANTED IN PART.

       IT IS THEREFORE ORDERED that Plaintiff is granted through June 28, 2021, to

file his Motion to Reverse and Remand for a Rehearing with Supporting Memorandum.

       IT IS FURTHER ORDERED that Defendant is granted through August 30, 2021,

to file his Response, and Plaintiff through September 13, 2021, to serve his Reply. No

further extensions will be granted.

       IT IS SO ORDERED.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
